694 S.E.2d 390 (2010)
Jeremiah ROYSTER, Petitioner
v.
Jeffery E. WALL; Miranda C. Mims; Rasheeda Nicholson, Respondents.
No. 73P10.
Supreme Court of North Carolina.
March 11, 2010.
Jeremiah Royster, pro se.
*391 Joyce Terres, Greensboro, for Respondent-Mother.

ORDER
Upon consideration of the petition filed by Petitioner on the 23rd of February 2010 in this matter for a writ of certiorari to review the order of the North Carolina Court of Appeals, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 11th of March 2010."